Marston, J.
This case is unlike and therefore not governed by Davison v. Elliott 9 Mich. 252. Here the appeal had been taken in time, but the entry fee was not jmid and because thereof the appeal was dismissed. The-default in not paying wqs excused to the satisfaction of the-circuit judge, and the cause reinstated. This was we think within the discretion of the court and properly exercised. The fact that a transcript had been taken and filed in the circuit court and execution issued thereon, would not prevent, the remedy afforded. The case had been in the circuit, and, as-now appears, improperly dismissed, and in re-instating it, there was no act required to be performed by the justice, and in this, it differs from the case relied upon.
Writ denied with costs.
The other Justices concurred.